OPINION — AG — ** BREEDER PERMIT — PETS ** IT IS 'NOT' UNLAWFUL FOR ANY PERSON TO KEEP A WILD ANIMAL. THE ABOVE IS NOT TO BE CONSTRUED AS AN EXPRESSION OF OPINION POSSIBLE TORT LIABILITY OR NON LIABILITY FOR DAMAGES SUFFERED BY ANY PERSON FROM ANY WILD ANIMAL KEPT AS PET, SINCE WE HAVE ONLY CONSIDERED THE GAME AND FISH LAWS, AND SINCE THE MATTER OF TORT LIABILITY IS ONE OF WHICH THE INDIVIDUAL SHOULD CONSULT A PRIVATE ATTORNEY. (TORT, FUR BEARING ANIMALS, PERMIT, LICENSE) CITE: 29 Ohio St. 215 [29-215], 29 Ohio St. 314 [29-314] (JAMES P. GARRETT)